DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is inoperative and therefore lacks utility. 
Claim 1 discloses the electrical power generator is composed of first and second conductive plates made of different metals and a layer of ferroelectric material, but does not claim any energy applied to the generator. 
Ferroelectric material is known to produce electricity from pressure (piezoelectricity) or temperature change (pyroelectricity) and to have electrical polarization when an electrical field is applied to the material (see APPLICATION OF FERROELECTRIC MATERIALS FOR IMPROVING OUTPUT POWER OF ENERGY HARVESTERS, Kim et al., Nano Convergence, pgs 2-3, “2 Ferroelectric Materials”). Claim 1 does not disclose pressure, temperature change or an electric field being applied to the ferroelectric material or disclose any energy being applied to the electrical power generator in the specification, other than “utilizing the internal energy of the substance used” (pg 3, lns 26-27). 

Since no energy is being applied to the generator, the generator is creating energy, which violates the first law of thermodynamics (energy cannot be created or destroyed in an isolated system). Therefore the invention is inoperative. Claims 3-5 and 7-9 are rejected since they depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shuminskyi et al. (RU2419951, “Shuminskyi ‘951”, using machine translation) in view of Heywang (SEMICONDUCTING BARIUM TITANATE, Journal of Materials Science 6, 1971, pgs 1214-1226, “Heywang”).
Re claim 1, Shuminskyi ‘951 discloses an electrical power generator comprising a case 1 (fig 1, pg 3, lns 44-48) with a package of conductive plates 2 of both signs (fig 1, pg 3, lns 44-48) separated by a layer of ferroelectric 3 (fig 1, pg 3, lns 44-48), wherein all layers in the package bear tightly against each other (fig 1, pg 3, lns 11-14) and the conductive plates 2 are made of two different metals with significant difference of the free electrons concentration (fig 1, pg 3, lns 44-48 & pg 4, lns 1-10), wherein the package of conductive plates includes at least one elementary cell which consists of one layer of ferroelectric material 3 and two different conductive plates 2 (fig 1, pg 3, lns 44-48), which are placed in the following order: first conductive plate 2 (fig 1) then a ferroelectric material 3 (fig 1), then second conductive plate 2 made of a different conductive material from the first conductive plate 2 (fig 1, pg 3, lns 44-48 & pg 4, lns 1-10), 
Shuminskyi ‘951 discloses claim 1 except for ferroelectric semiconductors are used as ferroelectric material selected from the group consisting of sodium nitrite, semiconductor ceramics based on barium titanate, barium titanate doped with niobium and barium titanate doped with lanthanum, lithium niobate, potassium niobate, and lead titanate.
Heywang discloses semiconducting ceramic barium titanate is ferroelectric material with an extremely high dielectric constant (pg 1214, 2nd paragraph & pg 1214, “3. Bulk Conductivity”, lns 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a semiconducting barium titanate as the ferroelectric material of Shuminskyi ‘951, in order to provide a ferroelectric material with an extremely high dielectric constant, as taught by Heywang (pg 1214, 2nd paragraph), as well as to try other ferroelectric materials since Shuminskyi ‘951 teaches ferroelectric materials with dissimilar conductive plates generate electricity (pg 3, lns 1-6).
Re claim 3, Shuminskyi ‘951 in view of Heywang disclose claim 1 as discussed above. Shuminskyi ‘951 further discloses the two different metals are selected from the group consisting of antimony-bismuth, iron-nickel, titanium-aluminum, alloys or a metal-alloy combination (pg 4, lns 1-10 & pg 6, lns 3-6).
Re claims 4-5, Shuminskyi ‘951 in view of Heywang disclose claim 3 as discussed above. Shuminskyi ‘951 further discloses: 
the metal alloy combination is selected from the group consisting of chromel-alumel or chromel-Copel (pg 6, lns 3-6); and
the alloy is selected from the group consisting of iron-Copel, antimony-alumel or chromel-bismuth (pg 6, lns 3-6).

Response to Arguments
Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive. 
Applicant argues that the invention works according to examples 2 and 3 and Table 1 disclosed in the instant application (pg 4, 3rd paragraph). 
This argument is not persuasive since applicant has given these results and it is not clear it was done in an independent laboratory. Regardless of this, as discussed above in the 35 USC 101 rejection, the invention generates electricity without any energy being applied to the invention.
Applicant argues that the WO document (WO2017184102) discloses there are known devices producing electric power using internal energy of dielectric materials (pg 4, last paragraph to pg 5, lns 1-4).
This argument is not persuasive since the reference UA85360 recited in the WO document is by the same applicant as the instant application. 
Applicant argues that applicant gives data and a brief explanation of how the invention works (pg 5, 1st full paragraph).
This argument is not persuasive since applicant discloses the invention utilizes the internal energy of the substance used (pg 3, lns  26-27), which shows that no energy is applied to the invention to generate electrical energy.
Applicant argues that the presence of inoperative embodiments does not necessarily render a claim nonenabled (pg 5, 2nd full paragraph).
This is not persuasive since applicant discloses the invention utilizes the internal energy of the substance used (pg 3, lns 26-27) which is not in one embodiment but is how all embodiments are proposed to work. 
Applicant argues with respect to the claim 1 rejection that one in the art would not combined Heywang with Shuminsky ‘951 since there is no reasonable expectation of success (pg 5, last paragraph to pg 6, 2nd full paragraph). Examiner disagrees.
Shuminsky ‘951 teaches ferroelectric material with dissimilar conductive plates generate electricity (pg 3, lns 1-6). One in the art would be motivated to try different ferroelectric materials for different applications. Heywang discloses ceramic barium titanate has an extremely high dielectric constant (pg 1214, 2nd para & pg 1214 “3. Bulk Conductivity”, lns 1-4). One in the art would recognize that a material with a high dielectric constant can store more energy than a low dielectric constant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834